Citation Nr: 9907027	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-13 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C.A. §  Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The appellant is the widow of a veteran served on active duty 
from December 1952 to December 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death and dependent's educational assistance under 
38 U.S.C.A. § Chapter 35.  The appellant perfected a timely 
appeal to that decision.


REMAND

The threshold question that must be initially determined in a 
claim is whether the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim, which is meritorious.  See Murphy, 1 Vet. 
App. at 81.  The United States Court of For Veterans Claims 
has held that in order to be a well- grounded claim, there 
must be competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995). 

The majority of the veteran's service medical records have 
been destroyed in a fire at the National Personnel Records 
Center after service due to no fault of the veteran.  The 
Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  

A review of the record discloses that the veteran died on 
December [redacted], 1997, at the age of 65.  The immediate 
cause of death as reported on the certificate of death was 
congestive heart failure.  The manner of death was described 
as natural and it was indicated that an autopsy was not 
performed.  Service connection had not been established for 
any disability at the time of the veteran's death.

The only service medical record in the claims file is report 
of his separation medical examination, dated in December 
1954.  This report shows that the clinical evaluation of the 
heart was indicated to have been normal.  The veteran's blood 
pressure reading was recorded at 140/90.  It was further 
reported that the veteran had a rapid pulse.  It was remarked 
that the veteran refused a further pulse recheck or a further 
evaluation.  The first and only post service clinical 
evidence of record are private medical reports showing 
treatment for heart disease in June and July 1991. 

The appellant in her substantive appeal indicated that the 
veteran was bothered by high blood pressure during service 
and continued to be bothered by high blood pressure following 
service until his death.  The record further shows that the 
veteran was awarded disability benefits by the Social 
Security Agency (SSA) in December 1991.  However, the 
relevant medical records are not on file.  The Board is of 
the opinion that these records should be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992)

In view of these facts the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED to the regional office (RO) for the following 
development:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
military, VA and private medical records 
pertaining to treatment for 
cardiovascular problems covering the 
period from December 1954 until the 
veteran's death.  Pertinent evidence 
would also include medical records, which 
may contain any blood pressure readings.  
She should also be requested to furnish 
any additional information concerning 
treatment the veteran received while on 
active duty, such as the time, location 
and unit to which he was assigned.   

2.  She should be informed that she may 
submit additional evidence and arguments 
in support of her claim. 

3.  The RO should take the appropriate 
action to obtain copies of the medical 
evidence on which the SSA award of 
disability benefits was based.

4.Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the 
appellant's claim.

If the appellant's 's claim continues to be denied, the 
appellant and her representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond. Thereafter, the case should be returned to the 
Board, if in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
